MEMORANDUM **
Albertico Valenzuela-Carrillo appeals the sentence imposed following his guilty plea to illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2).
Valenzuela-Carrillo contends that the case should be remanded for resentencing because Valenzuela-Carrillo never requested a downward departure based on the minor nature of the aggravated felony that triggered a sentence enhancement under U.S.S.G. § 2L1.2(b)(l)(A). He maintains that the district court’s failure to consider a downward departure on that ground constituted plain error.
We deem the request for a downward departure on that ground waived because of Valenzuela-Carrillo’s acknowledged failure to make the request in the district court. United States v. Quesada, 972 F.2d 281, 283-84 (9th Cir.1992). Because Valenzuela-Carrillo raises no other arguments, this appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.